NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
EMCORE CORPORATION,
Appellcm,t, »
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
AVAGO TECHNOLOGIES FIBER IP (SINGAPORE)
PTE. LTD., AVAGO TECHNOLOGIES GENERAL IP
(SINGAPORE) PTE. LTD., AND AVAGO
TECHNOLOGIES, LTD.,
In.terven0rs.
2011-1069
011 appeal from the United States Internati0nal Trade
C0mn:1issi0n in Investigati0n N0. 337-TA-669.
ON MOTION
ORDER

EMCORE CORPORATION V. ITC
2
Ernc0re C0rporation moves for a 35-day extension of
tirne, until June 30, 2011, to file its reply brief
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted
HAY 20 2[lH
Date
cc: Frederick A. Lorig, Esq.
John C. Vetter, Esq.
Clint A. Gerdine, Esq.
FoR THE CoURT
lsi Jan Horba1y
J an Horba1y
C1erk
F! 4
v.s. count o'F§9PEALs ron
ms FEoERALcmcurr
lo
sm |“|AY 20 2011
.|ANI~|9RBALY
C|.EH£